

 
EXECUTION VERSION
 
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (the "Agreement") is made as of October 2, 2008, by
and among Cascade Investment, L.L.C., a Washington limited liability company
("Buyer"), GAMCO  Investors, Inc., a New York corporation ("Seller"), Mario J.
Gabelli ("Gabelli") and GGCP, Inc., a New York corporation ("Gabelli Group" and
collectively with Gabelli, the "Gabelli Stockholders").
 
 
INTRODUCTION
 
 
1. Seller desires to sell to Buyer and Buyer desires to purchase from Seller the
convertible promissory note (the "Note") in the form attached as Exhibit A
hereto;
 
 
2. The Note is convertible into shares of Class A Common Stock, par value $0.001
per share (such shares and any other securities issued or distributed with
respect to, or in exchange for, such shares pursuant to any reclassification,
merger or other transaction, the "Class A Common Stock"), of the Seller on the
terms and conditions set forth in the Note;
 
 
3. The Gabelli Stockholders beneficially own, directly or indirectly,
approximately 20 million shares of Class B Common Stock, par value $0.001 per
share ("Class B Common Stock"), of the Seller, representing approximately 95% of
the combined voting power of the outstanding Capital Stock (as hereinafter
defined) of the Seller; and
 
 
4. As a condition to its agreement to purchase the Note, Buyer has required, and
in consideration for the benefits to the Seller from such purchase the Gabelli
Stockholders have agreed to grant to Buyer, certain rights with respect to the
Conversion Shares (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------


AGREEMENT
 
1. Purchase and Sale.
 
 
1.1 Purchase and Sale.  At the Closing, as defined in Section 1.3 below, Buyer
shall purchase from Seller, and Seller shall issue and sell to Buyer, the Note,
Buyer and Seller shall enter into the amendment to the Registration Rights
Agreement, dated as of August 14, 2001 (the "Registration Rights Agreement"), in
the form of Exhibit B hereto (the "First Amendment to Registration Rights
Agreement"), and Buyer, Seller and JPMorgan Chase Bank, National Association
shall enter into the Escrow Agreement in the form of Exhibit C hereto (the
"Escrow Agreement"). The Registration Rights Agreement as amended by the First
Amendment to the Registration Rights Agreement is referred to herein as the
"Amended Registration Rights Agreement". The Note is convertible into shares of
Class A Common Stock of the Seller (the "Conversion Shares") on the terms
provided therein.
 
 
1.2 Purchase Price.  In consideration for the Note, Buyer shall pay to Seller,
by wire transfer in immediately available funds, Sixty Million U.S. Dollars
(U.S. $60,000,000) (the "Consideration").
 
 
1.3 Closing.  The closing of the purchase and sale of the Note hereunder (the
"Closing") shall be held at the offices of Sullivan & Cromwell, 125 Broad
Street, New York, New York 10004, at 10:00 A.M. on October 2, 2008, or at such
other time and place upon which the parties shall agree (the "Closing
Date").  The Closing shall be effective upon the receipt by the parties of the
agreements, documents, instruments and consideration described in Section 3.
 
 
2. Representations and Warranties.
 
 
2.1 Seller's Representations and Warranties.  Except as disclosed in Exhibit D
hereto, Seller represents and warrants to Buyer as follows:
 
 
2.1.1 Organization; Standing and Power.  The Seller is a corporation duly
organized and validly existing under the laws of the State of New York, has all
requisite power and authority to own, lease, and operate its properties and to
carry on its business as now being conducted, and is duly qualified and in good
standing to do business in each jurisdiction in which it is required to be so
qualified by applicable laws.  Each of the Seller's Subsidiaries is a
corporation or other business entity duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now conducted,
and is duly qualified and in good standing in each jurisdiction in which it is
required to be so qualified by applicable laws.
 
"Subsidiary" means (i) any corporation, association or other business entity of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Seller or one or more of the other
Subsidiaries (or a combination thereof) and (ii) any partnership (A) the sole
general partner or the managing general partner of which is the Seller or a
Subsidiary or (B) the only general partners of which are the Seller or one or
more Subsidiaries (or any combination thereof).
 
"Capital Stock" means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or agency or political subdivision
thereof (including any subdivision or ongoing business of any such entity or
substantially all of the assets of any such entity, subdivision or business).
 
 
2.1.2 Capital Structure; Ownership of Shares.  The authorized Capital Stock of
the Seller consists of 100,000,000 shares of Class A Common Stock, of which
approximately 7,395,483 shares are issued and outstanding (the "Class A
Shares"), 100,000,000 shares of Class B Common Stock, of which approximately
20,550,006 shares are issued and outstanding (together with the Class A Shares,
the "Shares"), and 10,000,000 shares of Preferred Stock, par value $.001 per
share, none of which are issued and outstanding.  All of the Shares have been
duly authorized and validly issued, are fully paid and nonassessable, and were
issued in compliance with applicable federal and state securities laws.  The
Conversion Shares have been duly authorized and reserved for issuance out of the
Seller's authorized and unissued shares of Class A Common Stock and, when issued
upon conversion of the Note, will be validly issued, fully paid and
nonassessable.  Other than as disclosed in the SEC Reports (as defined below),
there are no options, warrants, calls, convertible or exchangeable securities or
rights, commitments, agreements, contracts, understandings, restrictions,
arrangements, or rights of any character to which the Seller or any of its
Subsidiaries is a party or by which any of them or any of their assets may be
bound to issue, deliver, or sell, or cause to be issued, delivered, or sold,
additional shares of the Capital Stock of the Seller or any of its Subsidiaries,
or obligating the Seller or any of its Subsidiaries to grant, extend, or enter
into any such option, warrant, call, conversion right, commitment, agreement,
restriction, or right. There are no outstanding obligations of the Seller or any
of its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
Capital Stock of the Seller or any of its Subsidiaries.  Other than as disclosed
in the SEC Reports, there are no voting trusts or other agreements or
understandings to which the Seller, any of its Subsidiaries or any of the
Gabelli Stockholders is a party with respect to the holding, voting or disposing
of Capital Stock of the Seller or any of its Subsidiaries.  Except as described
in the SEC Reports, neither the Seller nor any of its Subsidiaries has any
outstanding bonds, debentures, notes or other obligations or other securities
(other than the Shares) that entitle the holders thereof to vote with the
stockholders of the Seller or any of its Subsidiaries on any matter or which are
convertible into or exercisable for securities having such a right to vote that
are not owned by the Seller or another Subsidiary. Delivery of the Conversion
Shares to Buyer upon conversion of the Note will vest valid title thereto in
Buyer, free and clear of all liens, encumbrances, claims, and limitations of
every kind (collectively, "Liens") other than any attributable to actions or
omissions by Buyer or any of its Affiliates.
 
 
2.1.3 Subsidiaries.  Seller's SEC Reports disclose each of its Subsidiaries
required to be described in such SEC Reports.  Except as otherwise disclosed in
the SEC Reports, all of the issued and outstanding shares of Capital Stock of
each Subsidiary of the Seller have been duly authorized, are validly issued,
fully paid and (except for general partner interests) nonassessable and are
owned by the Seller, directly or through Subsidiaries, free and clear of all
Liens.
 
 
2.1.4 Authority.  Seller has all requisite corporate power and authority to
enter into this Agreement, the First Amendment to Registration Rights Agreement,
the Escrow Agreement and the Note and to consummate the transactions
contemplated by this Agreement, the Amended Registration Rights Agreement, the
Escrow Agreement and the Note. The execution and delivery by Seller of this
Agreement, the First Amendment to Registration Rights Agreement, the Escrow
Agreement and the Note and the consummation of the transactions contemplated by
hereby and thereby have been duly authorized by all necessary corporate actions
on the part of Seller.  Each of this Agreement, the First Amendment to
Registration Rights Agreement, the Escrow Agreement and the Note has been duly
executed and delivered by Seller and each of them and the Amended Registration
Rights Agreement constitutes a valid and binding obligation of Seller
enforceable in accordance with its terms, except that such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, or other similar laws
relating to enforcement of creditors' rights generally and (ii) general
equitable principles and (iii) to the extent that indemnification provisions of
the Amended Registration Rights Agreement may be limited by applicable federal
or state securities law.
 
 
2.1.5 No Conflict.  The execution and delivery of this Agreement, the First
Amendment to Registration Rights Agreement, the Escrow Agreement and the Note
and the consummation of the transactions contemplated by this Agreement, the
Amended Registration Rights Agreement, the Escrow Agreement and the Note will
not violate, conflict with, constitute a default or breach under, (i) any laws,
rules or regulations of any governmental, administrative or regulatory authority
(including without limitation stock or commodity exchanges, securities
associations and other self-regulatory bodies (collectively, "Self-Regulatory
Organizations")) (collectively, "Governmental Authorities") that are applicable
to the Seller or any of its Subsidiaries (collectively, "Applicable Laws"), (ii)
any provisions of the certificate of incorporation or bylaws (or comparable
constituent or governing documents) of the Seller or any of its Subsidiaries, or
(iii) any material agreement, contract, or instrument to which Seller or any of
its Subsidiaries or any of their assets may be bound or of any judgment, order
or decree of any Governmental Authority to which Seller may be bound, nor will
the execution, delivery and performance of this Agreement, the First Amendment
to Registration Rights Agreement, the Escrow Agreement or the Note nor the
performance of the Amended Registration Rights Agreement by the Seller result in
the creation of any Lien upon the Note or the Conversion Shares or any material
asset or right of the Seller or any of its Subsidiaries, except, in the case of
clause (iii), for such violations, conflicts, defaults or breaches that would
not, individually or in the aggregate, have a material adverse effect on (i) the
business, operations, affairs, financial condition, assets, property, results of
operations or prospects of the Seller and its Subsidiaries, taken as a whole,
(ii) the ability of the Seller to perform any of its material obligations under
this Agreement, the Amended Registration Rights Agreement, the Escrow Agreement
or the Note or (iii) the validity or enforceability of this Agreement, the
Amended Registration Rights Agreement, the Escrow Agreement or the Note (each, a
"Material Adverse Effect"). No consent, approval, authorization or order of, or
filing or registration with, any Governmental Authority is required for the
execution, delivery and performance of this Agreement, the First Amendment to
Registration Rights Agreement, the Escrow Agreement and the Note or the
performance of the Amended Registration Rights Agreement or Escrow Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby and thereby.

--------------------------------------------------------------------------------


2.1.6 Litigation.  Except as disclosed in the SEC Reports, there is no pending
or, to the best of Seller's knowledge, threatened legal or governmental actions,
proceedings, suits or investigations or any arbitrations or labor disputes
(collectively, "Litigation") to which the Seller or any of its Subsidiaries is a
party or by which any material portion of any of their assets, taken as a whole,
may be bound, which Litigation, if adversely determined, would have a Material
Adverse Effect.
 
 
2.1.7 Accuracy of Reports; Financial Statements.  All registration statements,
reports or other documents required to be filed with, or furnished to, the
Securities and Exchange Commission (the "SEC") by the Seller during the twelve
month period preceding the date of this Agreement under the Securities Exchange
Act of 1934, as amended (the "1934 Act") (to the extent so filed or furnished,
collectively the "SEC Reports"), have been duly and timely filed, were in
substantial compliance with the requirements of their respective forms when
filed, were complete and correct in all material respects as of the dates at
which the information was furnished, and contained (as of such dates) no untrue
statement of a material fact or omitted to state material fact necessary in
order to make the statements made therein in light of the circumstances in which
made not misleading. True and complete copies of the SEC Reports have been
delivered to Buyer by the Seller.  The financial statements of the Seller
included in the SEC Reports (the "Financial Statements") comply as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto.  The Financial
Statements have been prepared in accordance with generally accepted accounting
principles ("GAAP") consistently applied and fairly present the consolidated
financial position of the Seller and any its Subsidiaries at the dates thereof
and the consolidated results of operations and consolidated cash flows of the
Seller and its Subsidiaries for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments that are not material
in amount or effect). Except as set forth in the SEC Reports, neither the Seller
nor any of its Subsidiaries has any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by GAAP to be set
forth on a balance sheet of the Seller or in the notes thereto, other than (i)
liabilities and obligations in the respective amounts reflected or reserved
against in the most recent consolidated balance sheet included in the Financial
Statements or (ii) other liabilities and obligations incurred in the ordinary
course of business since the date of the most recent consolidated balance sheet
included in the Financial Statements (the "Balance Sheet Date") which,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Material Adverse Effect. Since the Balance Sheet Date there
have been no changes in the financial condition, results of operations,
business, properties or prospects of the Seller or its Subsidiaries that,
individually or in the aggregate, have had, or could be reasonably expected to
have, a Material Adverse Effect.
 
 
2.1.8 Solvency; No Default.  The Seller has sufficient funds, assets and cash
flow to pay its debts and other liabilities as they become due, and does not
have unreasonably small capital for the conduct of its business as currently
conducted and proposed to be conducted in the future.  Neither the Seller nor
any of its Subsidiaries is in violation of its certificate of incorporation or
bylaws (or comparable constituent or governing documents) or is in default (or,
with the giving of notice, lapse of time or both, would be in default) under any
material loan, agreement or other obligation, except in the case of any material
loan agreement or other obligation, for such defaults which, individually or in
the aggregate, would not have a Material Adverse Effect.  Each of the Seller and
each of its Subsidiaries has complied, and is in compliance, in all material
respects with all Applicable Laws and has all material licenses, permits and
other authorizations required to conduct its business as currently conducted
("Permits"), except where the failure to have any such Permits would not,
individually or in the aggregate, have a Material Adverse Effect.  All such
Permits are in full force and effect and no proceeding is pending or, to the
knowledge of the Seller and its Subsidiaries, threatened to revoke, modify or
rescind any such Permit.
 
 
2.1.9 Disclosure.  No representation or warranty of the Seller contained in this
Agreement, the First Amendment to Registration Rights Agreement and the Note or
the exhibits attached hereto (when read together and taken as a whole), contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein in light
of the circumstances under which they were made not misleading.
 
 
2.1.10 Accounting Controls.  Each Subsidiary of the Seller that is registered as
a broker-dealer has adopted recordkeeping systems that comply with the
requirements of Section 17 of the 1934 Act, and the rules thereunder and the
rules of all Self-Regulatory Organizations having jurisdiction over such
Subsidiary, and maintains its records in accordance therewith.  Each of the
Seller and its Subsidiaries has devised and maintained systems of internal
accounting controls sufficient to provide reasonable assurances that (1) all
transactions are executed in accordance with management's general or specific
authorization, (2) all transactions are recorded as necessary to permit the
preparation of financial statements in conformity with GAAP, or any other
criteria applicable to such statements, (3) access to the property and assets of
the Seller and its Subsidiaries is permitted only in accordance with
management's general or specific authorization and (4) the recorded amounts for
items is compared with the actual levels at reasonable intervals and appropriate
action is taken with respect to any differences.
 
 
2.1.11 Brokerage Fees.  Neither the Seller nor any of its Subsidiaries has paid,
or is obligated to pay, to any Person any brokerage or finder's fees in
connection with the transactions contemplated by this Agreement.
 
 
2.2 Gabelli Stockholders' Representations and Warranties.  Each Gabelli
Stockholder, solely with respect to itself, represents and warrants to the Buyer
as follows:
 
 
2.2.1 Authority.  Each Gabelli Stockholder (other than Gabelli) is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery by each Gabelli
Stockholder (other than Gabelli) of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate actions on the part of such Gabelli Stockholder.  This Agreement has
been duly executed and delivered by each Gabelli Stockholder and constitutes a
valid and binding obligation of such Gabelli Stockholder enforceable in
accordance with its terms, except that such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, or other similar laws relating to
enforcement of creditors' rights generally, and (ii) general equitable
principles.
 
 
2.2.2 No Conflict.  The execution and delivery of this Agreement by each Gabelli
Stockholder, and the consummation of the transactions contemplated hereunder
will not violate, conflict with, constitute a default or breach under, (i) any
laws, rules or regulations of any Governmental Authority that are applicable to
such Gabelli Stockholder, (ii) except in the case of Gabelli, any provisions of
the certificate of incorporation or bylaws of such Gabelli Stockholder, or (iii)
any material agreement, contract, or instrument to which such Gabelli
Stockholder may be bound or of any judgment, order or decree of any Governmental
Authority to which such Gabelli Stockholder may be bound, nor will the
execution, delivery and performance of this Agreement result in the creation of
any Lien upon any of the Shares or Conversion Shares, except, in the case of
clause (iii), for such violations, conflicts, defaults or breaches that would
not, individually or in the aggregate, have a Material Adverse Effect. No
consent, approval, authorization or order of, or filing or registration with,
any Governmental Authority is required for the execution, delivery and
performance of this Agreement by any Gabelli Stockholder and the consummation of
the transactions contemplated hereby.
 
 
2.2.3 Ownership of Securities.  Each Gabelli Stockholder is the record and/or
beneficial owner, directly or indirectly, of the number of shares of Class B
Common Stock and the number of shares of Class A Common Stock set forth on
Schedule I to this Agreement.  No Gabelli Stockholder is the record or
beneficial owner of any other securities of the Seller.
 
 
"Beneficial Owner" and "beneficial ownership" shall have the meaning assigned to
such terms in Rules 13d-3 and 13d-5 promulgated under the 1934 Act (or any
successor rules).
 
 
2.3 Buyer's Representations and Warranties.  Buyer makes the following
representations and warranties.
 
 
2.3.1 Investment Purpose.  The Buyer is purchasing the Note as principal for its
own account for investment only and not with a present view towards the public
sale or distribution thereof, other than sales or distributions registered or
exempt from registration under the Securities Act of 1933, as amended (the "1933
Act").
 
 
2.3.2 Accredited Investor Status.  The Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D and has such business and
financial experience as is required to give it the capacity to protect its own
interests in connection with the purchase of the Note.
 
 
2.3.3 Reliance on Exemptions.  The Buyer understands that the Note is being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Seller is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, covenants,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Note.
 

--------------------------------------------------------------------------------


2.3.4 Information.  The Buyer has been furnished with all materials relating to
the business, finances and operations of the Seller and materials relating to
the offer and sale of the Note which have been requested by the Buyer.  Buyer
has been afforded the opportunity to ask questions of the Seller and has
received what the Buyer believes to be satisfactory answers to any such
inquiries.  None of the foregoing or any other due diligence investigation
conducted by the Buyer or any of its advisors or representatives shall modify,
amend or affect in any respect the Seller's representations and warranties
contained in Section 2.1 above or the Buyer's right to rely on them.  The Buyer
understands that its investment in the Note involves a significant degree of
risk.
 
 
2.3.5 Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Note.
 
 
2.3.6 Transfer or Resale.  The Buyer understands that (i) no public market now
exists for the Note and that the Seller has made no assurances that a public
market will ever exist for the Note, (ii) the Note has not been and is not being
registered under the 1933 Act or any applicable state securities laws, and may
not be transferred unless (a) the transfer is registered pursuant to an
effective registration statement under the 1933 Act, (b) the transfer qualifies
for the exemption afforded by Rule 144A or Rule 144 under the 1933 Act (or a
successor rule), (c) the Buyer shall have delivered to the Seller an opinion of
counsel (which opinion shall be reasonably satisfactory to the Seller) to the
effect that the Note to be sold or transferred may be sold or transferred
pursuant to another exemption from such registration or (d) the transfer is
pursuant to the Put Option or Change of Control Put Option (as such terms are
defined in the Note), and (iii) neither the Seller nor any other person is under
any obligation to register such Note under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder (in
each case, other than pursuant to the Amended Registration Rights Agreement).
 
 
2.3.7 Legends.  The Buyer understands that the Note and, until such time as the
Conversion Shares have been registered under the 1933 Act as contemplated by the
Amended Registration Rights Agreement, the Conversion Shares may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Note) and any
other legends required by the laws of any State in which such securities will be
issued:
 
(i) Legend for the Note:
 
NEITHER THIS CONVERTIBLE PROMISSORY NOTE NOR THE SHARES INTO WHICH THIS NOTE IS
CONVERTIBLE HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "1933 ACT"), AND EXCEPT FOR ANY TRANSFERS SPECIFICALLY
AUTHORIZED UNDER THE TERMS OF THIS NOTE, NEITHER THIS NOTE NOR SUCH SHARES MAY
BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED ABSENT
REGISTRATION THEREOF UNDER THE 1933 ACT OR COMPLIANCE WITH RULE 144 OR RULE 144A
PROMULGATED UNDER THE 1933 ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED. TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IS ALSO SUBJECT TO
RESTRICTIONS UNDER THE TERMS HEREOF
 
(ii) Legend for the Conversion Shares:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED ABSENT
REGISTRATION THEREOF UNDER THE 1933 ACT OR COMPLIANCE WITH RULE 144 OR RULE 144A
PROMULGATED UNDER THE 1933 ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
The legends set forth above (other than the last sentence of the legend in
clause (i)) shall be removed and the Seller shall issue a certificate without
such legend to the holder of any certificate upon which it is stamped if, unless
otherwise required by applicable state securities laws, (a) such security is
sold pursuant to an effective registration statement filed under the 1933 Act,
(b) such holder provides the Seller with an opinion of counsel, satisfactory to
the Seller, to the effect that a public sale or transfer of such security may be
made without registration under the 1933 Act and such sale or transfer is
effected or (c) such holder provides the Seller with reasonable assurances that
all of the securities represented by such certificate can then be sold pursuant
to Rule 144 under the 1933 Act (or successor rule thereto). The Buyer agrees to
sell all Conversion Shares, including those represented by a certificate(s) from
which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any.
 
 
2.3.8 Authorization; Enforcement.  The Buyer represents and warrants to the
Seller that (i) the Buyer has all requisite limited liability company power and
authority and has taken all requisite limited liability company action to
execute and deliver this Agreement, the First Amendment to Registration Rights
Agreement and the Escrow Agreement, to purchase the Note to be purchased by it
and to carry out and perform all of its obligations under this Agreement, the
Amended Registration Rights Agreement and the Escrow Agreement, and (ii) each of
this Agreement, the First Amendment to Registration Rights Agreement and the
Escrow Agreement constitutes the legal, valid and binding obligation of the
Buyer, enforceable in accordance with its terms, except (1) as limited by
applicable bankruptcy, insolvency, reorganization, or similar laws relating to
or affecting the enforcement of creditors' rights generally and by equitable
principles generally and (2) to the extent that indemnification provisions in
the Amended Registration Rights Agreement may be limited by applicable federal
or state securities laws.
 
 
2.3.9 Brokerage Fees.  The Buyer has not paid, nor is obligated to pay, to any
Person any brokerage or finder's fees in connection with the transactions
contemplated by this Agreement.
 
 
3. Deliveries at Closing.
 
3.1 Deliveries by Buyer at the Closing.  At the Closing, Buyer shall deliver the
following items to Seller (and in the case of Section 3.1.2, to the Gabelli
Stockholders):
 
 
3.1.1 The Consideration, by wire transfer in immediately available funds;
 
 
3.1.2 An executed copy of this Agreement;
 
 
3.1.3 An executed copy of the First Amendment to Registration Rights Agreement;
and
 
 
3.1.4 A copy of the Escrow Agreement duly executed by Buyer.
 
 
3.2 Deliveries by Seller at the Closing.  At the Closing, Seller shall deliver
the following items to Buyer (and in the case of Section 3.2.2, to the Gabelli
Stockholders):
 
 
3.2.1 The executed Note;
 
 
3.2.2 An executed copy of this Agreement;
 
 
3.2.3 An executed copy of the First Amendment to Registration Rights Agreement;
 
 
3.2.4 An opinion of Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel
to the Seller, dated as of the Closing Date, in substantially the form of
Exhibit E hereto, and an opinion of Dorsey & Whitney LLP, as Washington special
counsel to the Seller, in substantially the form of Exhibit F hereto;
 
 
3.2.5 A copy of the Escrow Agreement duly executed by Seller and the Escrow
Agent.

--------------------------------------------------------------------------------


3.3 Deliveries by the Gabelli Stockholders at the Closing.  At the Closing, the
Gabelli Stockholders shall deliver the following items to Buyer (and, in the
case of Section 3.3.1, to the Seller):
 
 
3.3.1 An executed copy of the Agreement; and
 
 
3.3.2 An opinion of Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel
to GGCP, Inc., dated as of the Closing Date, in substantially the form of
Exhibit E hereto, and an opinion of Dorsey & Whitney LLP, as Washington special
counsel to GGCP, Inc., in substantially the form of Exhibit F hereto.
 
 
4. Covenants.
 
 
4.1 Reservation of Shares.  Seller shall at all times have authorized and
reserved for the purpose of issuance pursuant to the conversion of the Note the
total number of shares of Class A Common Stock into which the Note may be
converted (as such number may be adjusted from time to time pursuant to the
terms of the Note) (the "Maximum Number").  If at any time the number of shares
of Class A Common Stock authorized and reserved for issuance pursuant to the
conversion of the Note is for any reason below the Maximum Number, the Seller
and the Gabelli Stockholders will promptly take or cause to be taken all
corporate action necessary to authorize and so reserve a number of such shares
equal to the Maximum Number, including without limitation calling a special
meeting of shareholders to authorize additional shares to meet the Seller's and
the Gabelli Stockholders' obligations hereunder, and using their reasonable best
efforts to obtain shareholder approval of such an increase in the authorized
number of shares.
 
 
4.2 NYSE Listing.  Seller shall promptly secure the listing of all the
Conversion Shares issued upon conversion of the Note upon the New York Stock
Exchange, Inc. or such other national securities exchange, automated
inter-dealer quotation system or over-the-counter market upon which shares of
Class A Common Stock are then listed, and shall maintain, so long as any other
shares of Class A Common Stock shall be so listed, such listing of such shares
of Class A Common Stock.
 
 
4.3 Escrow.
 
 
4.3.1 If, on or prior to the Exercise Date, (i) the Buyer elects to exercise any
of the Put Option, the Change of Control Put Option and/or the Fundamental
Change Put Option (collectively, the "Note Put Options") or an Event of Default
occurs and (ii) Seller fails to deliver all or any portion of the consideration
due and payable in respect of such exercise or Event of Default (in each case,
the "Unpaid Amount") when it becomes due under the Note (in each case, the "Due
Date"), then Seller may, in its sole discretion, elect to make a claim under the
Escrow Agreement for cash in an amount equal to the Unpaid Amount and upon
receipt of such cash by the Buyer under the Escrow Agreement the Unpaid Amount
shall be deemed to have been paid in full by the Seller. Cascade and Seller
shall instruct the Escrow Agent to release all of the Escrowed Funds in excess
of the Floor Amount (defined below) promptly after (i) each partial conversion
of the Note into Common Stock or  partial exercise of any Note Put Option (each
a "Partial Release Event") and (ii) receipt of each Monthly Statement (defined
below).  The Escrow Agreement shall terminate (other than the provisions of
Sections 7 and 8 which will survive termination) upon the earlier to occur of
(i) the full conversion of the entire aggregate principal amount of the Note,
(ii) the first Business Day after the entire aggregate principal amount of the
Note has been paid in full, and (iii) the first Business Day after the Exercise
Date on which all outstanding Payment Notices (as defined in the Escrow
Agreement) have be fully discharged and paid in full.
 
 
4.3.2 "Monthly Statement" means the monthly account statement provided by the
Escrow Agent to the Buyer and Seller pursuant to Section 3 of the Escrow
Agreement. "Floor Amount" means the sum of the Unpaid Principal Amount and six
months of interest on the Unpaid Amount at the rate of 6.5% per annum.
Capitalized terms used but not defined in this Agreement that are defined in the
Note shall have the meanings assigned to such terms in the Note. Without
limiting Section 4.3.1 , if the Exercise Date is extended as provided in the
Note all references herein to the Exercise Date shall be to the Exercise Date as
so extended.
 
 
4.3.3 The Buyer agrees to engage in good faith discussions with the Seller
regarding the possible subordination of the Note in September 2009, and
regarding the release of earnings on the Escrow Deposit from time to time after
September 2010.
 
 
4.4 Tag-Along Right.  If any Gabelli Entity (as defined below), acting
individually or together in any combination with any other Gabelli Entity
(collectively, the "Transferor"), proposes to sell, contract to sell, or
otherwise transfer or dispose of, directly or indirectly, in one transaction or
a series of related transactions, (each, a "Transfer") Voting Stock (as defined
below) of the Seller, which represents 20% or more of the total voting power of
all the then outstanding shares of Voting Stock of Seller to a Person other than
a Gabelli Entity (the "Purchaser"), the Transferor shall provide written notice
(a "Transfer Notice") to the Buyer no later than 30 days prior to the
consummation of the Transfer specifying all the material terms and conditions of
the Transfer, including but not limited to the type and number of shares of
Voting Stock to be transferred, the nature and amount of the consideration to be
paid by the Purchaser, the identity of the Purchaser and any conditions to the
Transfer. If a change occurs in the nature or amount of consideration to be paid
by the Purchaser or in any other material terms or conditions of the Transfer,
the Transferor shall promptly deliver to the Buyer a new Transfer Notice.  If
the Buyer elects to sell Conversion Shares in connection with the Transfer by
delivering written notice to the Transferor in writing within 10 days after the
date on which the Buyer received the Transfer Notice, then the Transferor will
not consummate the Transfer unless (i) it does so at a price at least as high
and on other terms and conditions at least as favorable as those specified in
the Transfer Notice and (ii) simultaneously with the consummation of the
Transfer the Purchaser also purchases from the Buyer, at the same price and
on the other terms and conditions specified in the Transfer Notice, a percentage
of the number of Conversion Shares then beneficially owned by it equal to the
percentage obtained by dividing (i) the number of shares of Voting Stock being
sold by the Transferor in the Transfer by (ii) the total number of shares of
Voting Stock then beneficially owned by all of the Gabelli Entities and
multiplying that quotient by 100. Gabelli shall cause any Gabelli Entity that is
not a party to this Agreement who becomes the record or beneficial owner of any
Voting Stock of the Seller after the date of this Agreement (a "New Gabelli
Stockholder") to comply with the requirements of this Section and to execute and
delivery, on or prior to the date on which it acquires such record or beneficial
ownership, a written undertaking to Buyer, in form and substance reasonably
satisfactory to the Buyer, that such New Gabelli Stockholder will comply with
the requirements of this Section 4.4 as if it was a Gabelli Stockholder, and
thereafter such New Gabelli Stockholder shall be deemed to be a Gabelli
Stockholder for all purposes of this Section.
 
A "Gabelli Entity" shall mean Gabelli, the spouse or any child or grandchild of
Gabelli, or any Person in which Gabelli and/or one or more of such other
individuals has a controlling interest or beneficially owns, directly or
indirectly, (i) a majority of the number of outstanding shares of Capital Stock
of such Person and/or (ii) Voting Stock of such Person which represents 50% or
more of the total voting power of all the then outstanding shares of Voting
Stock of such Person, and shall also mean any testamentary, charitable or
similar trust or foundation of which Gabelli and/or one or more of such other
individuals is a grantor, beneficiary, trustee or person having similar
management authority.
 
"Voting Stock" means, with respect to any Person, Capital Stock of such Person
that is entitled to vote generally in the election of directors (or, in the case
of Persons that are not corporations, persons performing similar functions) of
such Person.
 
 
5. Survival of Representations and Warranties.  All representations, warranties,
agreements and covenants contained in this Agreement shall survive the Closing;
provided, however, that a claim for a breach of a representation or warranty
(but not for a breach of a covenant or agreement) must be brought within one (1)
year of the execution of this Agreement.  In the event Buyer brings a claim
within such one (1) year period, such representations and warranties shall
continue to survive solely with regard to such claim until such claim has been
finally resolved and satisfied.  Buyer's rights under this Agreement shall not
be affected by any knowledge it may have with respect to the Seller, its
Subsidiaries or their businesses.

--------------------------------------------------------------------------------


6. Miscellaneous.
 
6.1 Entire Agreement.  This Agreement and the documents listed in Section 3.2
(other than the opinion of Seller's legal counsel) represents the entire
agreement among the parties with respect to the transactions contemplated herein
and supersede all prior agreements, written or oral, with respect thereto.  This
Agreement may be amended only by an instrument that is executed and authorized
by all parties hereto.
 
6.2 Expenses.  Without limiting Section 6.6, Buyer and Seller will pay their own
respective expenses, including attorneys' fees, in connection with the
negotiation of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated by this Agreement.
 
6.3 Successors and Assigns.  This Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by either party without the prior written consent of the other party.
 
6.4 Governing Law; Consent to Jurisdiction.  Except as stated below, this
Agreement shall be governed by the laws of the State of Washington without
regard to the conflict of laws rules thereof.  The parties hereby irrevocably
and unconditionally submit in any legal action or proceeding relating to this
Agreement to the non-exclusive general jurisdiction of the courts of the United
States located in the Western District of Washington and, in any such action or
proceeding, consent to jurisdiction in such courts and waives any objection to
the venue in any such court.  In the event that the federal court selected by
Buyer shall not have jurisdiction, Seller agrees to submit to the jurisdiction
of the courts of the State of Washington located in King County.  In the event
Buyer transfers or assigns the Note to a person not an affiliate (as defined in
Rule 405 under the 1933 Act), then this Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the conflicts of laws rules thereof and the consent to jurisdiction in the State
of Washington stated above is hereby revoked.
 
6.5 Nonwaiver.  The failure of either party to insist upon strict adherence to
any one or more of the covenants and restrictions in this Agreement, on one or
more occasion, shall not be construed as a waiver, nor deprive either party of
the right to require strict compliance thereafter with the same.  All waivers
must be in writing and signed by the waiving party.
 
6.6 Attorneys' Fees and Expenses.  In any suit or action brought to enforce this
Agreement, or to obtain adjudication, declaratory or otherwise, of rights
hereunder, the losing party shall pay to the prevailing party reasonable
attorneys' fees and all other costs and expenses that may be incurred by the
prevailing party in such action.  The foregoing shall be in addition to, and
shall not limit, any other rights that the non-breaching party may have against
the breaching party at law or in equity.
 
6.7 Publicity.  Seller shall not issue any public statement (such as press
releases, letters to shareholders, speeches and similar statements) concerning
the beneficial owner of Buyer without the prior written consent of the Buyer;
provided, however, that such disclosure may be made if such approval has been
requested and not received and the Seller concludes (after consulting with
counsel) that it is required by law or stock exchange regulation to make such
disclosure in a press release or other public statement. With respect to any
press release issued by Seller, Seller shall use reasonable efforts to provide
copies to Buyer prior to public dissemination thereof and shall incorporate
Buyer's comments to such press release, if any, in good faith.
 
6.8 Notices.  Any notice required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective for five days
after being placed in the mail, if mailed by regular U.S. mail, or upon receipt,
if delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile, in each case addressed to a party. The addresses for
such communications shall be:
 
If to the Seller or any Gabelli Stockholder:
 
GAMCO Investors, Inc.
 
One Corporate Center
 
Rye, New York 10580
 
Attn:  General Counsel
 
Facsimile: (914) 921-5384
 
With copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York 10036
 
Attn: Richard Prins, Esq.
 
Facsimile: (212) 735-3000
 
If to Buyer:
 
Cascade Investment, L.L.C.
 
2365 Carillon Point
 
Kirkland, WA  98033
 
Attn:  General Counsel
 
Facsimile: (425) 803-0459
 
With copy to:
 
Sullivan & Cromwell LLP
 
125 Broad Street
 
New York, New York 10004
 
Attn: Duncan C. McCurrach
 
Facsimile: (212) 558-3588
Each party shall provide notice to the other of any changes in address.

--------------------------------------------------------------------------------


6.9 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
 
6.10 Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application thereof to any person or entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
 
 
6.11 Construction.  Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant.  Where any provision herein refers to action to be taken by any
person, or which such person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such person,
whether or not expressly specified in such provision.  The construction of this
Agreement shall not be affected by which party drafted this Agreement.
 
 
6.12 Headings.  The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.
 
 
(the remainder of this page has been intentionally left blank)
 

 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE - NOTE PURCHASE AGREEMENT
 
NOTICE:  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first mentioned above.
 




SELLER
BUYER
   
GAMCO INVESTORS, INC.
CASCADE INVESTMENT, L.L.C.
By:      /s/  Douglas R.
Jamieson                                                          
By:      /s/  Michael Larson                                            
Douglas R. Jamieson
President and Chief Operating Officer
Michael Larson
Business Manager
   
GABELLI STOCKHOLDERS
     
By:       /s/  Mario J. Gabelli
 
MARIO J. GABELLI
(Shares of Class A Common Stock)
(Shares of Class B Common Stock)
     
GGCP, INC.
(Shares of Class A Common Stock)
(Shares of Class B Common Stock)
     
By:       /s/  Michael
Chieco                                                         
 
Michael Chieco
Secretary
 




 
 

--------------------------------------------------------------------------------

 
